IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,322-04


                            EX PARTE ROBERT PIAZZI, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2007-CR7397-W4 IN THE 144TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts of

aggravated sexual assault of a child and sentenced to imprisonment for two terms of twenty-five

years and two terms of ten years. His ten-year sentences were probated. The Fourth Court of Appeals

affirmed his convictions. Piazzi v. State, No. 04-12-00124-CR (Tex. App.—San Antonio Sept. 5,

2012) (not designated for publication).

        Consideration of applicant’s claims as they pertain to his custodial sentences is barred by

Section 4 of Article 11.07 of the Code of Criminal Procedure. Accordingly, as it relates to counts
                                                                                                   2

two and four, the writ application is dismissed as a subsequent writ application. TEX . CODE CRIM .

PROC. Arts. 11.07, § 4. Applicant’s claims as they pertain to counts six and eight challenge probated

sentences and are dismissed. TEX . CODE CRIM . PROC. Arts. 11.07, § 3(a), 11.072.

Filed: December 9, 2020
Do not publish